Case 1:18-Cr-00088-TSC Document 19 Filed 12/10/18 Page 1 of 11

U.S. Department of Justice

.lessie K. Liu
United States Attomey

 

District of Columbia

 

./udiciary C enter
555 Fourlh St., N, W.
Washinglon, D.C. 20530

FlLED

Philip Inglima, Esq. DEC lo 2018

Bridget Carr, Esq. C|erk, U.S. District and
Crowell & Moring hLP Bankruptcy Courts
1001 Pennsylvania Avenue, NW

Washington, DC 20004

December 5, 2018

Re: United States v. Kemal Oksuz
Criminal Case No. 18-cr-88

Dear Counsel:

This letter sets forth the full and complete plea offer to your client, Kemal Oksuz
(hereinafter referred to as “your client” or “defendant”), from the Offlce of the United States
Attomey for the District of Columbia, the United States Department of Justice Public Integrity
Section, and the United States Department of .lustice National Security Division (collectively, and
hereinafter, also referred to as “the Government,” “the United States,” or “this Office”). This plea
offer expires at 2:30pm ET on December 6, 2018. If your client accepts the terms and conditions
of this offer, please have your client execute this document in the space provided below. Upon
receipt of the executed document, this letter will become the Plea Agreement (hereinafter referred
to as “this Agreement”). The terms of the offer are as follows:

1. Charges and Statutog Penalties

Your client agrees to plead guilty to Count One in the Indictment, charging your client with
Scheme to Falsify, Conceal, and Cover Up Material Facts from the Ethics Committee, in violation
of18 U.S.C. § 1001(a)(1), (c)(l), (c)(2).

Your client understands that a violation of 18 U.S.C. § 1001 carries a maximum sentence
of 5 years of imprisonment; a fine of not more than $250,000 or twice the pecuniary gain or loss
of the offense, pursuant to 18 U.S.C. § 3571(b)(3); a term of supervised release of not more than
3 years, pursuant to 18 U.S.C. § 3583(b)(2), and an obligation to pay any applicable interest or
penalties on fines and restitution not timely made.

Page l of ll
ocAcTivE-47964068.1

Case 1:18-Cr-00088-TSC Document 19 Filed 12/10/18 Page 2 of 11

ln addition, your client agrees to pay a special assessment of $100 per felony conviction to
the Clerk of the United States District Court for the District of Columbia. Your client also
understands that, pursuant to 18 U.S.C. § 3572 and § 5El.2 of the United States Sentencing
Commission, Guidelz`nes Manual (2012) (hereinafter “Sentencing Guidelines,” “Guidelines,” or
“U.S.S.G.”), the Court may also impose a fine that is sufficient to pay the federal government the
costs of any imprisonment, term of supervised release, and period of probation. Further, your
client understands that, if your client has two or more convictions for a crime of violence or felony
drug offense, your client may be subject to the substantially higher penalties provided for in the
career-offender statutes and provisions of the Sentencing Guidelines.

2. Factual Stipulations

Your client agrees that the attached “Statement of Offense” fairly and accurately describes
your client’s actions and involvement in the offense to which your client is pleading guilty. Please
have your client sign and return the Statement of Offense as a written proffer of evidence, along
with this Agreement.

3. Additional Charges

In consideration of your client’s guilty plea to the above offense, your client will not be
further prosecuted criminally by this Office for the conduct set forth in the attached Statement of
Offense or matters arising from the prior investigations pertaining to these matters. The
Govemment will request that the Court dismiss the remaining counts of the Indictment in this case
at the time of sentencing Your client agrees and acknowledges that the charges to be dismissed
at the time of sentencing were based in fact.

After the entry of your client’s plea of guilty to the offense identified in paragraph 1 above,
your client will not be charged with any non-violent criminal offense in violation of Federal or
District of Columbia law which was committed within the District of Columbia or its legal venue
by your client prior to the execution of this Agreement and about which this Office was made
aware by your client prior to the execution of this Agreement. However, the United States
expressly reserves its right to prosecute your client for any crime of violence, as defined in 18
U.S.C. § 16 and/or 22 D.C. Code § 4501, if in fact your client committed or commits such a crime
of violence prior to or after the execution of this Agreement.

The United States, as defined in this Agreement, is not aware of any ongoing investigation
into the defendant’s wife or children and has no intention of prosecuting them for any conduct or
events that are the subject of this Agreement.

4. Sentencing Guidelines Analysis

Your client understands that the sentence in this case will be determined by the Court,
pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration of the Sentencing
Guidelines. Pursuant to Federal Rule of Criminal Proceclure ll(c)(l)(B), and to assist the Court
in determining the appropriate sentence, the parties agree to the following:

Page 2 of ll
DCACTIvE-47964068.1

Case 1:18-Cr-00088-TSC Document 19 Filed 12/10/18 Page 3 of 11

A. Estimated Offense Level Under the Guidelines
The parties agree that the following Sentencing Guidelines sections apply:
l. U.S.S.G. § 2Bl.l(a)(2) Base Offense hevel 6

Specific Offense Characteristics:

2. U.S.S.G. §2B1.1(b)(1)- Loss of $5,000 or less +0

3. U.S.S.G. §2Bl.l(b)(10) - Substantial part of scheme committed outside the
U.S./Offense involved sophisticated means +2 or up to 12 if below 12
Total 12

Acceptance of Responsibility

The Government agrees that a 2-level reduction will be appropriate, pursuant to U.S.S.G.
§ 3E1.1, provided that your client clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through your client’s allocution, adherence to every provision of
this Agreement, and conduct between entry of the plea and imposition of sentence.

Nothing in this Agreement limits the right of the Government to seek denial of the
adjustment for acceptance of responsibility, pursuant to U.S.S.G. § 3El .l, and/or imposition of an
adjustment for obstruction of justice, pursuant to U.S.S.G. § 3Cl .l, regardless of any agreement
set forth above, should your client move to withdraw your client’s guilty plea after it is entered, or
should it be determined by the Government that your client has either (a) engaged in conduct,
unknown to the Government at the time of the signing of this Agreement, that constitutes
obstruction of justice, or (b) engaged in additional criminal conduct after signing this Agreement.

In accordance with the above, the Estimated Offense Level will be at least 10.
B. Estimated Criminal History Category

Based upon the information now available to this Office, your client has no criminal
convictions.

lf your client is a known foreign national, U.S.S.G. § 4A1.2(h) provides that “[s]entences
resulting from foreign convictions are not counted, but may be considered under §4Al .3
(Adequacy of Criminal History Category).”

Accordingly, your client is estimated to have 0 criminal history points and your client’s
Criminal History Category is estimated to be I (the “Estimated Criminal History Category”). Your
client acknowledges that after the pre-sentence investigation by the United States Probation Office,
a different conclusion regarding your client’s criminal convictions and/or criminal history points
may be reached and your client’s criminal history points may increase or decrease.

Page 3 of 11
ocAcrivE-47964068_1

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 4 of 11

C. Estimated Guidelines Range

Based upon the Estimated Offense Level and the Estimated Criminal History Category set
forth above, your client’s estimated Sentencing Guidelines range is 6 months to 12 months (the
“Estimated Guidelines Range”). In addition, the parties agree that, pursuant to U.S.S.G. § 5E1.2,
should the Court impose a fine, at Guidelines level 10, the estimated applicable fine range is $2,000
to $20,000. Your client reserves the right to ask the Court not to impose any applicable fine and
the United States agrees to recommend a fine, if applicable, of not more than $20,000.

The parties agree that, solely for the purposes of calculating the applicable range under the
Sentencing Guidelines, neither a downward nor upward departure from the Estimated Guidelines
Range set forth above is warranted. The parties also agree that neither party will seek any offense-
level calculation different from the Estimated Offense Level calculated above in subsection A.
However, the parties are free to argue for a Criminal History Category different from that estimated
above in subsection B.

Your client understands and acknowledges that the Estimated Guidelines Range calculated
above is not binding on the Probation Office or the Court. Should the Court or Probation Office
determine that a guidelines range different from the Estimated Guidelines Range is applicable, that
will not be a basis for withdrawal or rescission of this Agreement by either party.

Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client commit any
conduct after the execution of this Agreement that would form the basis for an increase in your
client’s base offense level orjustify an upward departure (examples of which include, but are not
limited to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the
Court), the Government is free under this Agreement to seek an increase in the base offense level
based on that post-agreement conduct.

5. Agreement as to Senter@g Allocution

The parties further agree that a sentence within the Estimated Guidelines Range would
constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a). In
addition, although not binding on the Probation Office or the Court, neither party will seek a
variance, i.e., a sentence outside of the Estimated Guidelines Range or suggest that the Court
consider a sentence outside of the Estimated Guidelines Range, unless otherwise provided in this
Agreement.

6. Reservation of Allocution

The Government and your client reserve the right to describe fully, both orally and in
writing, to the sentencing judge, the nature and seriousness of your client’s misconduct, including
any misconduct not described in the charges to which your client is pleading guilty. The parties
also reserve the right to inform the presentence report writer and the Court of any relevant facts,

Page 4 of ll
DCACTIVE_47964068.1

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 5 of 11

to dispute any factual inaccuracies in the presentence report, and to contest any matters not
provided for in this Agreement. ln the event that the Court considers any Sentencing Guidelines
adjustments, departures, or calculations different from those agreed to and/or estimated in this
Agreement, or contemplates a sentence outside the Guidelines range based upon the general
sentencing factors listed in 18 U.S.C. § 3553(a), the parties reserve the right to answer any related
inquiries from the Court and to allocute for a sentence within the Guidelines range, as ultimately
determined by the Court, even if the Guidelines range ultimately determined by the Court is
different from the Estimated Guidelines Range calculated herein.

In addition, if in this Agreement the parties have agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of allocution
in connection with any post-sentence motion which may be filed in this matter and/or any
proceeding(s) before the Bureau of Prisons. In addition, your client acknowledges that the
Government is not obligated and does not intend to file any post-sentence downward departure
motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

7. Court Not Bound by this Agreement or the Sentencing Guidelines

Your client understands that the sentence in this case will be imposed in accordance with
18 U.S.C. § 3553(a), upon consideration of the Sentencing Guidelines. Your client further
understands that the sentence to be imposed is a matter solely within the discretion of the Court.
Your client acknowledges that the Court is not obligated to follow any recommendation of the
Government at the time of sentencing Your client understands that neither the Govemment’s
recommendation nor the Sentencing Guidelines are binding on the Court.

Your client acknowledges that your client’s entry of a guilty plea to the charged offense(s)
authorizes the Court to impose any sentence, up to and including the statutory maximum sentence,
which may be greater than the applicable Guidelines range. The Government cannot, and does
not, make any promise or representation as to what sentence your client will receive. Moreover,
it is understood that your client will have no right to withdraw your client’s plea of guilty should
the Court impose a sentence that is outside the Guidelines range or if the Court does not follow the
Govemment’s sentencing recommendation. The Government and your client will be bound by
this Agreement, regardless of the sentence imposed by the Court. Any effort by your client to
withdraw the guilty plea because of the length of the sentence shall constitute a breach of this
Agreement.

8. Conditions of Release
Upon receipt of a fully executed copy of this Agreement, the Government agrees not to
oppose your client’s release under the following conditions that your client also agrees to abide

by:

l. The defendant will execute a $50,000 cash bond co-signed by his wife.

Page 5 of ll
DCACTivE-47964068. 1

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 6 of 11

2. The defendant will surrender his United States passport, his Turkish passport, and
any other travel documentation in his possession.

3. The defendant agrees to participate in the High Intensity Supervision Program
under the administration of the District of Columbia Pretrial Services Agency
(“PSA”), which provides for electronically monitored home confinement, tracking
by global positioning systems, and weekly contact with PSA officers.

4. The defendant will surrender any firearms to local law enforcement

5. The defendant will not contact personally any United States government officials,
lobbyists, or members of the Turquoise Counsel of Americans and Eurasians
(TCAE), Assembly of Friends of Azerbaijan (AFAZ), Turkic American Alliance
(TAA), Turkic American Federation of Midwest (TAFM), Turkic American
Federation of Southeast (TAFS), Council of Turkic American Associations
(CTAA), West America Turkic Council (WATC), Mid-Atlantic Federation of
Turkic American Associations (MAFTAA), or any similar groups.

The defendant also agrees that a third-party will appear in Court and commit to monitoring
the Defendant’s full compliance with the conditions of release set forth herein and may otherwise
be imposed by the Court.

9. Waivers
A. Venue

Your client waives any challenge to venue in the District of Columbia.
B. Statute of Limitations

Your client agrees that, should the conviction following your client’s plea of guilty
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the Government
has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement) may be
commenced or reinstated against your client, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement of Offense
that is not time-barred on the date that this Agreement is signed.

C. Trial Rights

Your client understands that by pleading guilty in this case your client agrees to Waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your

Page 6 of ll
DcACTivE-47964068_1

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 7 of 11

client agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client’s guilty plea. Your client also agrees to waive,
among other rights, the right to plead not guilty, and the right to a jury trial. If there were a jury
trial, your client would have the right to be represented by counsel, to confront and cross-examine
witnesses against your client, to challenge the admissibility of evidence offered against your client,
to compel witnesses to appear for the purpose of testifying and presenting other evidence on your
client’s behalf`, and to choose whether to testify. If there were a jury trial and your client chose not
to testify at that trial, your client would have the right to have the jury instructed that your client’s
failure to testify could not be held against your client. Your client would further have the right to
have the jury instructed that your client is presumed innocent until proven guilty, and that the
burden would be on the United States to prove your client’s guilt beyond a reasonable doubt. If
your client were found guilty after a trial, your client would have the right to appeal your client’s
conviction. Your client understands that the Fifth Amendment to the Constitution of the United
States protects your client from the use of self-incriminating statements in a criminal prosecution.
By entering a plea of guilty, your client knowingly and voluntarily waives or gives up your client’s
right against self-incrimination.

Your client acknowledges discussing with you Rule l l(D of the Federal Rules of Criminal
Procedure and Rule 410 of the F ederal Rules of Evidence, which ordinarily limit the admissibility
of statements made by a defendant in the course of plea discussions or plea proceedings if a guilty
plea is later withdrawn. Your client knowingly and voluntarily waives the rights that arise under
these rules in the event your client withdraws your client’s guilty plea or withdraws from this
Agreement after signing it.

Your client also agrees to waive all constitutional and statutory rights to a speedy sentence
and agrees that the plea of guilty pursuant to this Agreement will be entered at a time decided upon
by the parties with the concurrence of the Court. Your client understands that the date for
sentencing will be set by the Court. However, the Government Wi|l not oppose any request by the
Defendant for his sentencing to take place forthwith without the need for a presentence
investigation report if the Court deems it appropriate in this case.

D. Appeal Rights

Your client agrees to waive the right to appeal the conviction in this case on any basis
permitted by law, including but not limited to claim(s) that (l) the statute(s) to which your client
is pleading guilty is unconstitutional, and (2) the admitted conduct does not fall within the scope
of the statute(s). Your client understands that federal law, specifically 18 U.S.C. § 3742, affords
defendants the right to appeal their sentences in certain circumstances Your client also agrees to
waive the right to appeal the sentence in this case, including but not limited to any term of
imprisonment, fine, forfeiture, award of restitution, term or condition of supervised release,
authority of the Court to set conditions of release, and the manner in which the sentence was
detennined, except to the extent the Court sentences your client above the statutory maximum or
guidelines range determined by the Court. In agreeing to this waiver, your client is aware that
your client’s sentence has yet to be determined by the Court. Realizing the uncertainty in
estimating what sentence the Court ultimately will impose, your client knowingly and willingly
waives your client’s right to appeal the sentence, to the extent noted above, in exchange for the

Page 7 of ll
DCACTlVE-47964068.l

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 8 of 11

concessions made by the Government in this Agreement. Notwithstanding the above agreement
to waive the right to appeal the conviction and sentence, your client retains the right to appeal on
the basis of ineffective assistance of counsel, but not to raise on appeal other issues regarding the
conviction or sentence.

E. Collateral Attack

Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.
§ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.

10. Use of Self-Incriminating Information

The Government and your client agree, in accordance with U.S.S.G. § lBl.8, that the
Government will be free to use against your client for any purpose at the sentencing in this case
except for the purpose of determining the applicable guideline range, or in any related criminal or
civil proceedings, any self-incriminating information provided by your client pursuant to this
Agreement or during the course of debriefings conducted in anticipation of this Agreement,
regardless of whether those debriefings were previously covered by an “off the record” agreement
by the parties.

l 1. Restitution and Forfeiture

The United States, as defined in this Agreement, is not seeking any restitution or
forfeiture or other civil remedy for any conduct that is the subject of this Agreement.

12. Defendant’s Citizenshig

The United States, as defined in this Agreement, acknowledges that your client is a United
States citizen and is not, at the time of this Agreement, aware of any effort or basis for challenging
the defendant’s United States citizenship, The Department of Homeland Security, and other
appropriate Federal Agencies, have primary authority for any potential issues relating to your
- client’s citizenship, and the United States, as defined in this Agreement, must defer to their
authority but will not initiate or recommend any adverse actions in that regard due to this guilty
plea or the factual basis relating to it.

13. Intergreter

Your client agrees that if an interpreter is required to assist your client in translating this
Agreement into your client’s native language, then your client agrees to request the Court, pursuant
to “The Court Interpreter’s Act,” 28 U.S.C. § 1827, to secure the services of a certified interpreter
at the Court’s expense to verbally translate this Agreement and related documents for your client

Page 8 of ll
DCACTIvE-47964068.1

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 9 of 11

into your client’s native language. If no such request is made, then your client hereby declares
that your client understands the English language sufficiently well to read and understand this
Agreement, or that this Agreement has been read to your client in your client’s native language
and that your client therefore understands this Agreement.

14. Breach of Agreement

Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client’s obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will have
breached this Agreement. In the event of such a breach: (a) the Government will be free from its
obligations under this Agreement; (b) your client will not have the right to withdraw the guilty
plea; (c) your client will be fully subject to criminal prosecution for any other crimes, including
perjury and obstruction of justice; and (d) the Government will be free to use against your client,
directly and indirectly, in any criminal or civil proceeding, all statements made by your client and
any of the information or materials provided by your client, including such statements, information
and materials provided pursuant to this Agreement or during the course of any debriefings
conducted in anticipation of, or after entry of, this Agreement, whether or not the debriefings were
previously characterized as “off-the-recor ” debriefings, and including your client’s statements
made during proceedings before the Court pursuant to Rule 1 l of the Federal Rules of Criminal
Procedure.

Your client understands and agrees that the Government shall be required to prove a breach
of this Agreement only by a preponderance of the evidence, except where such breach is based on
a violation of federal, state, or local criminal law, which the Government need prove only by
probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstructjustice, or to protect your client from prosecution
for any crimes not included within this Agreement or committed by your client after the execution
of this Agreement. Your client understands and agrees that the Government reserves the right to
prosecute your client for any such offenses. Your client further understands that any perjury, false
statements or declarations, or obstruction of justice relating to your client’s obligations under this
Agreement shall constitute a breach of this Agreement. In the event of such a breach, your client
will not be allowed to withdraw your client’s guilty plea.

15. Complete Agreement

No agreements, promises, understandings, or representations have been made by the parties
or their counsel other than those contained in writing herein, nor will any such agreements,
promises, understandings, or representations be made unless committed to writing and signed by
your client, defense counsel, and an Assistant United States Attomey for the District of Columbia.

Your client further understands that this Agreement is binding only upon the United States
Attomey’s Office for the District of Columbia, the United States Department of Justice Public
lntegrity Section, and the United States Department of Justice National Security Division. This

Page 9 of ll
DCAcrivE-47964068'1

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 10 of 11

Agreement does not bind any other United States Attomey’s Office, nor does it bind any other
state, local, or federal prosecutor. lt also does not bar or compromise any tax, or administrative
claim pending or that may be made against your client.

If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than
2:30pm ET on December 6, 2018.

Sincerely yours,
jessie K. Liu
United States Attorney

David Misler
Assistant United States Attomey

 

AnnaLou Tirol

Acting Chief

United States Department of Justice
Public lntegrity Section

040/7b-

Marco l’almieri
Trial Attomey

.lay Bratt

Acting Chief

United States Department of Justice
Counterintelligence and Export Control
Section, National Security Division

. . 4
By: f/l/ij/\L{, /Aw/w//MA-P
will Mackie l
Trial Attomey

Page 10 ofll

DCACTlVE-47964068. l

 

 

Case 1:18-cr-00088-TSC Document 19 Filed 12/10/18 Page 11 of 11

DEFENDANT’S ACCEPTANCE

l have read every page of this Agreement and have discussed it with my attorneys, Philip
lnglima and Bridget Carr. I fully understand this Agreement and agree to it without reservation.
l do this voluntarily and of my own free will, intending to be legally bound. No threats have
been made to me nor am I under the influence of anything that could impede my ability to
understand this Agreement fully, l am pleading guilty because I am in fact guilty of the
offense(s) identified in this Agreement.

I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth
in this Agreement. l am satisfied with the legal services provided by my attorney in connection
with this Agreement and matters related to it.

/\(‘D q
I in r---< -,-`»_\W_ ` -;\k)\ ,-,X:
Date: `_l` [` 10 QC 1_\/@ ,', w W`
y Kemal Oksuz
Defendant

ATTORNEY’S ACKNOWLEDGMENT

l have read every page of this Agreement, reviewed this Agreement with my client,
Kemal Oksuz, and fully discussed the provisions of this Agreement with my client. These pages
accurately and completely set forth the entire Agreement. 1 concur in my client’s desire to plead
guilty as set forth in this Agreement.

` /__-
Date: 1a/6;/Y M/a<’; :/'""

Philip lnglima
Attomey for Defendant

Page ll of ll
DCACTIVE-47964068.l

 

